Duckworth, Chief Justice.
The only question for decision is whether or not a conveyance to the wife, who is the applicant here for summary judgment, was made by her husband to hinder or delay his creditors. Such transactions between husband and wife must be closely scrutinized. Code Ch. 37-7; Booher v. Worrill, 57 Ga. 235; Kennedy v. Lee, 72 Ga. 39. The facts disclose that the husband was in possession, represented to his creditor that he owned the property and the insurance thereon was in his name when credit was extended. His affidavit also stated that he had had a heart attack and wanted to place title in his wife because it was hers. All of these facts created a jury question. Accordingly, it was not error to deny the motion for summary judgment.

Judgment affirmed.


All the Justices concur.